Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [22 November 1781]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce Jeudy après-midy [November 22, 1781]
Voila deux Jours mon Illustre Docteur, que je me propose d’aller vous faire mon compliment Sur L’heureux évenement de York, mais que cela m’est impossible. Demain, J’espere que Je serai plus heureux, et comme Mde Le Roy désire d’être de la partie, Mandez moi Je vous prie, Si vous voulez nous recevoir, et nous donner Un morceau à diner à tous les Deux. Je ne puis vous exprimer la Joie que m’a causé cet évenement et pour vous, et pour nous. Je me Suis bien rappellé votre reve. Adieu Mon Illustre Docteur, Je me flatte que vous etes bien persuadé, de tous les vèritables Sentimens, qui m’attachent a vous pour la Vie.
Le Roy

Mille et mille complimens Je vous prie à Monsieur Votre petit Fils.

 
Addressed: A Monsieur / Monsieur Franklin / Ministre des Etats unis / de LAmérique en son / Hôtel / a Passy
